i-7 ima/ch 2015


               foi w/A/tA
                                                      en

                                                      -a


                                                          '   --r

                                                          3




                    »5
                             %,


                                                      r



V//A1/3. r,i2srrMss mail



                             TO

                                  ^s   erf




                                             0   of

       of %            W*    t}»*"~j *vJ *»?*/ trf




                      & $*
                            hike art            U


      Q


            U-k c


                                           to



i /




                          L

                     >5

 r    rKy    fa n-




                                       f




                          ziae
                           g   Z trf
(T)


o
in

u

til
      o




          §               w
                          hi




                               n




                               H


                               c3


               /


          2-       S102